Case 1:19-cr-00152-LEW Document 85 Filed 01/25/21 Page 1 of 2                        PageID #: 361




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF MAINE


 UNITED STATES OF AMERICA                            )
                                                     )
 V.                                                  )   1:19-CR-152-LEW
                                                     )
 SAMUEL CAISON,                                      )
                                                     )
                       Defendant                     )


       ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


        On July 30, 2020, I sentenced Defendant Samuel Caison to a 105-month term of

imprisonment following his guilty plea to a charge of being a felon in possession of a firearm. On

January 19, 2021, Mr. Caison filed a letter with the Court, in which letter he requests

compassionate release based on the presence of the COVID-19 virus in the federal detention center

in which he is housed. According to Mr. Caison, he is susceptible to the virus because he has

Hepatitis C, recently contracted the virus, and has a high white blood cell count. Mr. Caison asks

that I appoint counsel to represent him in support of his request for compassionate release. Letter

Motion (ECF No. 84).

        The federal statute that authorizes compassionate release is drawn to require that an inmate

first direct a release request to the Director of the Bureau of Prisons (via the warden of the inmate’s

facility), but it permits an inmate to direct the request to the court if the Bureau fails to respond

within 30 days of receipt. 18 U.S.C. § 3582(c)(1)(A). To obtain compassionate release, an inmate

who is not of advanced age must demonstrate that there are “extraordinary and compelling

reasons” for release and that the request otherwise comports with § 3553 sentencing factors. See

id.; U.S.S.G. § 1B1.13 (Sentencing Commission policy statement concerning compassionate

release).
Case 1:19-cr-00152-LEW Document 85 Filed 01/25/21 Page 2 of 2                       PageID #: 362




       Mr. Caison has not indicated that he presented his compassionate release request to the

warden of his facility. Nor am I persuaded by the letter that the 30-day delay associated with that

requirement is unjust in relation to Mr. Caison’s presentation. See United States v. Crosby, No.

1:17-cr-00123-JAW-1 (D. Me. Apr, 28, 2020) (citing cases in which courts excused the failure to

exhaust administrative remedies); see also, e.g., United States v. Jones, No. 15-CR-30023, 2020

WL 3639641, at *2 (C.D. Ill. July 6, 2020) (“The Court finds that § 3582(c)(1)(A) does not require

the Court to wait to consider a compassionate release request if there is a credible claim of serious

and imminent harm from this pandemic. That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-by-case basis.”). Here, I note that

the Centers for Disease Control has stated on its website that it has no information to suggest that

persons with Hepatitis C are at increased risk of contracting COVID-19 and that liver disease

“might” influence the severity of resulting illness. What to Know About Liver Disease and

COVID-19, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

liver-disease.html (last visited Jan. 22, 2021) Mr. Caison has not suggested that the virus caused

him to suffer serious illness.

       Because Mr. Caison has not demonstrated that he first directed a compassionate release

request to the warden and because his letter motion does not describe any “extraordinary and

compelling” reason for release, Mr. Caison’s letter request for compassionate release and

appointment of counsel is DENIED, WITHOUT PREJUDICE to Mr. Caison’s ability to refile

following compliance with the statutory procedure.

       SO ORDERED.

       Dated this 25th day of January, 2021.

                                                /s/ Lance E. Walker
                                               UNITED STATES DISTRICT JUDGE


                                                 2
